Citation Nr: 1732017	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to May 19, 2012, in excess of 40 percent for the period from May 19, 2012, to February 28, 2017, and in excess of 20 percent beginning March 1, 2017, for a right shoulder disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to a sleep disorder, claimed as sleep apnea and insomnia.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 under honorable conditions.  He also served from June 1993 to April 1996 under conditions that were other than honorable.  This period is therefore not recognized for VA benefits purposes.  See Administrative Decision dated April 7, 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this case was before the Board in April 2012, it was remanded for additional development.  The case is now again before the Board for further appellate action.

In its April 2012 remand, the Board recognized the issue of entitlement to service connection for a lower back disability.  The Board noted the Veteran had filed a notice of disagreement (NOD) with the RO's decision to deny this claim, but that no statement of the case (SOC) had been issued by the RO in response.  In relation to other claims, the Board noted numerous documents had not been associated with the record.  Since April 2012, additional documents were added to the record, to include a November 2010 SOC issued by the RO in response to the Veteran's NOD, continuing the denial of service connection for a lower back disability.  To date, the Veteran has not filed any substantive appeal in relation to this claim.  As such, the Board finds the issue of service connection for a lower back disability is not in appellate status.

In January 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) at his local RO (Travel Board hearing) relating to his claims for service connection for an acquired psychiatric disorder and a sleep disorder.  A transcript of the hearing is of record.  In a May 2017 letter, the Veteran was informed that the VLJ who conducted his January 2011 hearing was no longer employed by the Board.  The Veteran was informed he had the right to request an additional, optional Board hearing, but that if he did not communicate his desire for an additional hearing within 30 days of the date of the letter, the Board would assume he did not wish to have an additional hearing.  The Veteran has not responded to the May 2017 letter.  As such, the Board presumes the Veteran does not desire an additional hearing, and will proceed to address the merits of his claims.  With regard to issues of entitlement to increased ratings for right shoulder and left ankle disabilities, and entitlement to a TDIU, the Veteran indicated he did not want a Board hearing in his substantive appeal related to these issues.

In the September 2007 rating decision on appeal, the RO assigned a 20 percent rating for the Veteran's right shoulder disability.  During the pendency of the appeal, in a March 2013 rating decision, the RO increased the right shoulder rating to 40 percent, effective May 19, 2012.  In a December 2016 rating decision, the RO reduced the right shoulder rating from 40 percent to 20 percent, effective March 1, 2017.  Because the Veteran has not been assigned the maximum allowable rating for his right shoulder disability throughout the period of the claim, the issue of entitlement to an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for an acquired psychiatric disorder and a sleep disorder, and of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 19, 2012, the Veteran's right shoulder disability caused limitation of motion of the "major" arm to midway between the side and shoulder level; it did not cause limitation of motion of the major arm to 25 degrees from the side.

2.  For the period from May 19, 2012, to February 28, 2017, the Veteran's right shoulder disability caused limitation of motion of the major arm to 25 degrees from the side; there was no ankylosis, loss of head, nonunion, fibrous union, recurrent dislocation, or malunion.

3.  For the period beginning May 19, 2012, the Veteran's right shoulder disability caused limitation of motion of the major arm to 25 degrees from the side; there was no ankylosis, loss of head, nonunion, fibrous union, recurrent dislocation, or malunion.

4.  Throughout the period of the claim, the Veteran's left ankle disability has more nearly approximated marked limitation of motion than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  For the period prior to May 19, 2012, the criteria for a 30 percent rating, but not higher, for a right shoulder disability, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2016).

2.  For the period between May 19, 2012, and February 28, 2017, the criteria for a rating higher than 40 percent for a right shoulder disability were not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.71, 4.71a, DCs 5200-5203 (2016).

3.  For the period beginning March 1, 2017, the criteria for a 40 percent rating, but not higher, for a right shoulder disability, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.71, 4.71a, DCs 5200-5203 (2016).

4.  The criteria for a 20 percent rating, but not higher, for a left ankle disability, have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record with respect to benefits sought under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Right shoulder

The Veteran is right-handed.  As such, his right shoulder disability is rated pursuant to the "Major" extremity criteria under 38 C.F.R. § 4.71a, DC 5201.  Under DC 5201, a 20 percent rating is warranted for limitation of motion of the major arm to shoulder level (e.g., flexion or abduction to 90 degrees).  A 30 percent rating is warranted for limitation of motion of the arm to midway between the side and shoulder level (e.g., flexion or abduction to 45 degrees).  A 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

At his August 2007 VA examination, the Veteran's right shoulder forward flexion was to 65 degrees, abduction was to 75 degrees, external rotation was to 20 degrees, and internal rotation was to 50 degrees.  Tenderness, painful movement, and guarding were noted.  The examiner noted the right shoulder condition had a significant effect on the Veteran's occupational activity in the form of problems with lifting and carrying, and pain.  The examiner further noted a severe effect on chores, shopping, exercise, recreation, traveling, and sports, as well as a mild effect on bathing and dressing.

A September 2007 treatment note stated the Veteran had very limited range of motion of his right shoulder.  Specifically, abduction was to 40 degrees with complaints of pain, forward flexion was to 70 degrees, and external rotation was limited to about 10 degrees with pain.  It was further noted the Veteran could not move his right hand to his left buttocks due to pain.  The treating medical professional stated the Veteran had a "frozen shoulder," but that after a lidocaine injection he was able to obtain 180 degrees of abduction and forward flexion.

A March 2008 treatment note stated the Veteran had very minimal abduction in the right shoulder.

A July 2008 treatment note stated the Veteran could not move his arm without pain.  The note's author stated, however, that as the Veteran stood and moved he could not detect visible evidence of severe discomfort upon movement in the directions it would be expected the shoulder would give the Veteran trouble in.
 
A February 2009 physical therapy note showed the Veteran had less than 90 degrees of forward flexion and abduction in the right shoulder.  The Veteran's pain was noted to be between 6 and 10 out of 10, and to increase with lifting his right arm up or rotating his head.
 
A March 2009 treatment note stated the Veteran had pain with right shoulder abduction and a significant reduction in range of motion.  A separate March 2009 note showed the Veteran's right arm forward flexion was to 50 degrees and abduction was to 80 degrees, but that he was limited by pain in both cases.
 
An April 2009 note showed right arm forward flexion was to 50 degrees and abduction was to 45 degrees.

A July 2009 orthopedic surgery note showed right arm forward flexion and abduction were to 50 degrees.  The note's author stated the entire physical examination was exquisitely painful and somewhat out of proportion to the Veteran's clinic pathology.

A September 2009 treatment note showed forward flexion and abduction were both to 45 degrees.  It was noted the Veteran could not reach his hand behind his back or even reach his wallet.  The note author stated it was difficult to get much of an examination because the Veteran withdrew his arm or moved away apparently in exquisite pain with any manipulation or palpation.

October 2009 treatment notes show forward flexion and abduction were to 45 degrees.
 
The Veteran had arthroscopic surgery on his right shoulder in December 2009.  In March 2010, abduction was noted to be approximately 75 degrees.
 
In April 2010, active flexion was 45 degrees, passive flexion was 50 degrees, active abduction was 50 degrees, and passive abduction was 60 degrees.
 
In a May 2010 note, a private orthopedist stated much of the Veteran's passive range of motion had returned following surgery, but that he continued to have limitations with active range of motion.  The orthopedist stated the Veteran was cleared for light duty, but that he should not perform overhead activity and should limit any lifting to less than 2 pounds.  He stated that mainly the Veteran would be able to function with the arm adducted to his side.

The Veteran was afforded a VA examination on May 19, 2012.  Range of motion testing showed forward flexion ended at 20 degrees, and abduction ended at 30 degrees.  The examiner indicated there was no ankylosis.
 
On the basis of the May 2012 examination results, the Veteran's right shoulder rating was increased to 40 percent as of the date of the examination.

The Veteran was afforded an additional VA examination in February 2014.  The examiner noted the Veteran's reports that anything and everything would aggravate his right shoulder.  Flexion and abduction were noted to be 0 degrees.  The examiner indicated the Veteran did have ankylosis of the glenohumeral articulation, and that functioning was so diminished that amputation with a prosthesis would equally serve the Veteran.

In an April 2015 deferred rating, the RO noted the February 2014 examination results did not appear to be supported by other evidence of record.  Specifically, the RO noted a February 2015 treatment note showed there was no muscle atrophy.  In addition, the RO noted the Veteran had reported to a VA provider in April 2015 that he had purchased a bicycle and planned to ride 1 mile every other day.  Thus, the RO ordered an additional VA examination.
 
The additional VA examination was provided in May 2015.  The examiner noted the Veteran's report that he could not move his right arm due to "frozen muscles."  The examiner noted there was no evidence of muscle atrophy.  He further noted that the Veteran initially denied having ridden a bicycle in the previous year, but when the April 2015 treatment note, referenced above, was read to him, he admitted to riding both an indoor and outdoor bicycle.  The examiner noted the Veteran had full use of his elbow, with extension and flexion intact.  He provided measurements of 0 degrees for forward flexion and abduction, and noted the Veteran stated he was unable to move his shoulder.  However, the examiner indicated the Veteran had no muscle atrophy and no ankylosis, and that there was not such functional impairment that no effective function remained other than that which would be equally well-served by amputation with a prosthesis.

In a June 2015 e-mail, the May 2015 examiner clarified that the Veteran had refused to move his shoulder because he said he had "frozen muscles."  The examiner stated, however, that if there were frozen muscles, muscle atrophy would be seen.
 
The Veteran was afforded a final VA examination in March 2016.  The examiner noted the Veteran's reports of increased pain with movement and being unable to lift objects of moderate weight, as well as difficulty bathing and grooming.  Forward flexion was noted to be to 20 degrees, and abduction was to 30 degrees.  The Veteran was noted to be unable to perform repetitive-use testing because pain prevented him from completing the exam.  The examiner indicated the Veteran did not have muscle atrophy or right shoulder ankylosis, and that there was not such functional impairment that no effective function remained other than that which would be equally well-served by amputation with a prosthesis.

The March 2016 examiner provided an addendum to his report in May 2016.  The examiner stated the March 2016 examination results were medically inconsistent with the Veteran's pathology and medical evidence.  The examiner specifically noted a May 2015 X-ray showed the Veteran had mild osteoarthritis.  The examiner stated there was no pathology or medical explanation to account for the limited range of motion demonstrated in March 2016.
 
In a December 2016 rating decision, the RO reduced the Veteran's right shoulder rating from 40 percent to 20 percent on the basis, in part, that he had exaggerated his right shoulder condition in order to gain compensation benefits.

With regard to the period prior to May 19, 2012, the Board finds a 30 percent rating, but not higher, is warranted for the Veteran's right shoulder disability.  In this regard, the Board notes that in treatment notes dated in September 2007, April 2009, September 2009, and April 2010, the Veteran's right arm flexion or abduction were noted to be 45 degrees.  These results warrant a 30 percent rating.  The Board notes the treatment providers on these occasions did not call the Veteran's credibility or effort during examinations into question.  However, upon a thorough review, there is no evidence prior to May 19, 2012, of limitation of motion of the right arm to 25 degrees from the side.  As such, a rating higher than 30 percent is not warranted under DC 5201.

For the period between May 19, 2012, and February 28, 2017, the Board notes the Veteran was in receipt of a 40 percent rating, which is the highest available rating based on limitation of range of motion under DC 5201.  Upon a thorough review of the record, there is no medical evidence of ankylosis, loss of head, nonunion, fibrous union, recurrent dislocation, or malunion during this period.  As such, the Board finds a rating higher than 40 percent is not warranted for this period under 38 C.F.R. § 4.71a, DCs 5200 or 5202.  Specifically, with regard to ankylosis, the Board acknowledges the February 2014 examiner's indication that there was ankylosis.  However, this finding is not supported by any other medical evidence in the record, and is directly contradicted by all other VA examination reports.  As such, the Board finds a preponderance of the evidence shows the Veteran does not have and has not had right shoulder ankylosis.

For the period beginning May 1, 2017, the Board finds a 40 percent rating, but not higher, is warranted.  In this regard, the Board first acknowledges that significant questions have been raised regarding the Veteran's credibility and effort on examination with regard to range of motion testing.  Specifically, both the May 2015 and March 2016 VA examiners found the Veteran's range of motion testing was out or proportion to the clinical, medical evidence.  The Board is concerned by these findings, and credits the May 2015 and March 2016 examiners' determinations to the extent that the Veteran's right shoulder disability does not appear to prevent all movement of his right shoulder and arm.  However, upon a thorough review, the Board is not confident that a preponderance of the evidence shows the Veteran has been able to move his right arm to 25 degrees from his side without significant pain at any time on or after March 1, 2017.  Under these circumstances, the Board finds the evidence is in equipoise as to this issue.  Accordingly, the Board has determined a 40 percent rating for the Veteran's right shoulder disability is warranted for the period beginning March 1, 2017.

As noted, 40 percent rating is the highest available rating based on limitation of range of motion under DC 5201.  Again, upon a thorough review of the record, there is no medical evidence of ankylosis, loss of head, nonunion, fibrous union, recurrent dislocation, or malunion during this period.  To the extent ankylosis was identified by the February 2014 examiner, for the reasons discussed above, the Board has not credited this finding.  In sum, the Board finds a rating higher than 40 percent is not warranted for the Veteran's right shoulder disability for the period beginning March 1, 2017.

The Board briefly notes the Veteran has complained of radiating pain and numbness in his right hand and fingers.  The medical evidence suggests these symptoms may be related to a non-service-connected cervical spine condition.  Upon a thorough review of the record, there is no medical opinion or evidence suggesting a link between the Veteran's service-connected right shoulder disability and any neurological symptoms.  Accordingly, the Board has determined that assignment of ratings for the Veteran's claimed right upper extremity neurological symptoms is not warranted.

Left ankle

The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The Board notes that normal range of motion of the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  In addition, in determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

At the Veteran's August 2007 VA examination, left ankle dorsiflexion was 0 to 12 degrees, and plantar flexion was 0 to 28 degrees.  The Veteran was noted to be able to stand for 3 to 8 hours and to walk 1 to 3 miles.  Painful movement and guarding were noted.  The left ankle disability was noted to have a moderate effect on chores, recreation, and traveling, and a severe effect on shopping, exercise, and sports.

At his May 2012 VA examination, dorsiflexion was to 20 degrees and plantar flexion was to 25 degrees.  The examiner indicated the Veteran had less movement than normal and pain on movement, and that he used a brace for his left ankle.
 
At his March 2016 VA examination, the Veteran's left ankle dorsiflexion was limited to 0 degrees and his plantar flexion was limited to 10 degrees.  The Veteran reported he could only stand and walk for very short periods of time, and that these activities caused increased pain.  The examiner indicated there was no muscle atrophy and no ankylosis.

Upon careful review of the evidence, the Board finds that throughout the period of the claim, the Veteran's left ankle disability has more nearly approximated marked limitation of motion than moderate limitation of motion.  In this regard, the Board notes that although range of motion in the Veteran's left ankle appears to have fluctuated during the period of the claim, at each VA examination provided, dorsiflexion, plantar flexion, or both, ranged from just over half to far below half of normal flexion.  In addition, the medical evidence shows the Veteran has had significant pain, which has limited his ability to engage in daily activities, throughout the period of the claim.  Based on the foregoing, the Board finds that for the entire period of the claim, the Veteran's left ankle disability has been manifested by marked limitation of motion.  Therefore, a 20 percent rating is warranted for the entire period of the claim on appeal.

The Board has considered whether a higher rating is warranted under alternate diagnostic codes applicable to the ankle.  However, the medical evidence does not show ankylosis, malunion of os calcis, or astragalus of the left ankle.  Therefore, 38 C.F.R. § 4.71a, DCs 5270, 5272, and 5273 are inapplicable.




ORDER

The Board having determined a 30 percent rating is warranted for the Veteran's right shoulder disability for the period prior to May 19, 2012, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 40 percent rating is warranted for the Veteran's right shoulder disability for the period beginning March 1, 2017, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

A disability rating higher than 40 percent for a right shoulder disability for the period between May 19, 2012, and February 28, 2017, is denied.

The Board having determined a 20 percent rating is warranted for the Veteran's left ankle disability throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Service connection for an acquired psychiatric disorder

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

To date, the Veteran has not been afforded a VA examination relating to his claim of entitlement to service connection for an acquired psychiatric disorder.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The medical evidence shows the Veteran has been diagnosed with PTSD and depressive disorder.  He has contended his mental health symptoms are related to service, to include having come under enemy fire, witnessing the death of a fellow service member, and seeing human remains.  Although the Veteran served during the Gulf War in support of Operation Desert Storm, his official military personnel file (OMPF) does not show he participated in combat.  The Veteran's claim for service connection was denied by the RO, in part, on the basis that his in-service stressors could not be verified.  The Board notes that at his January 2011 hearing before a VLJ, the Veteran provided further information regarding the timeline and nature of his in-service stressors.

Under these circumstances, the Board finds a remand is warranted.  First, the Veteran should be afforded a final opportunity to provide accurate information regarding his claimed in-service stressors.  Then, he should be afforded a VA examination, pursuant to McLendon, to assess the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Service connection for a sleep disorder

The claim before the Board is entitlement to service connection for a sleep disorder on both direct and secondary bases.  The RO has grouped the issues of entitlement to service connection for sleep apnea as well as for insomnia under this claim.

With regard to sleep apnea, the Veteran seeks direct service connection because he reports that his sleep apnea originated during active service.  His contentions are supported by statements by his mother and wife, which attest to witnessing sleep apnea symptoms as early as 1989 and 1993, respectively.  However, the record indicates the Veteran was not diagnosed with sleep apnea until February 2008.

With regard to insomnia, the Veteran has contended that he has insomnia due to the pain caused by his service-connected right shoulder and left ankle disabilities.  In the alternative, he has contended that his insomnia is caused by his currently non-service-connected psychiatric symptoms.

The Veteran has not been afforded any VA examination to address these claims.  Based on the foregoing, the Board has determined a remand is warranted pursuant to McLendon to determine the nature and etiology of the Veteran's sleep apnea and insomnia.

Entitlement to a TDIU

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claims of service connection for an acquired psychiatric disorder and a sleep disorder.  38 U.S.C.A. § 2307 (West 2015); 38 C.F.R. §§ 3.1600(a), (b) (2016).  Specifically, the Board notes that a grant of either claim could impact whether the Veteran is entitled to a TDIU.  Therefore, the issue of entitlement to a TDIU is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

The RO or the AMC must solicit a completed VA Form 21-0781 from the Veteran, in order to afford him the opportunity to provide corroborating information for all claimed in-service stressors in support of his claim for service connection for an acquired psychiatric disorder.  

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should specifically confirm or rule out PTSD.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

Then, with respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

The examiner should also address the functional impact that the Veteran's service-connected disabilities, to include psychiatric disorders if determined to be related to service, have on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination to determine the nature and etiology of his sleep apnea and insomnia.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the record, the examiner should state whether it is at least as likely as not that the Veteran's sleep apnea originated during or is otherwise etiologically related to the Veteran's period of service between June 1989 and June 1993.
 
In providing his or her opinion, the examiner must acknowledge and discuss the competent lay statements submitted by the Veteran's mother and ex-wife to the effect that they witnessed snoring and difficulty breathing in 1989 and 1993, respectively.

Then, the examiner should state whether it is at least as likely as not that the Veteran's insomnia originated during or is otherwise etiologically related to the Veteran's period of service between June 1989 and June 1993.

If not, the examiner should state whether it is at least as likely as not that the Veteran's insomnia is proximately due to or has been aggravated (permanently worsened beyond its natural progression) by the pain caused by service-connected right shoulder and/or left ankle disabilities, or by his psychiatric symptoms.

The examiner should also address the functional impact that the Veteran's service-connected disabilities, to include sleep disorders if determined to be related to service, have on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


